Citation Nr: 1000992	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the right leg.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Appellant served in the North Carolina Army National 
Guard from February 1987 to February 1995 with active duty 
training from March 1987 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of April 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held 
in August 2009.  The hearing transcript has been associated 
with the claims file.

The Appellant has raised the claim of service connection for 
a psychiatric disorder, which is referred to the RO for the 
appropriate action.


FINDING OF FACT

The gunshot wound to the right leg sustained in April 1994 
did not occur during active service. 


CONCLUSION OF LAW

The criteria for service connection of residuals of gunshot 
wound to the right leg have not been met.  38 U.S.C.A. §§ 
101(21) and (24), 1110 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the facts about the date of the injury is not disputed, 
the law is dispositive, and the provisions of the VCAA do not 
apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Principles of Service Connection

A veteran may be granted disability compensation resulting 
from an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. 3.303(a).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 
38 C.F.R. § 3.6(a).

A member of the National Guard only serves in the federal 
military when the member is formally called into the military 
service of the United States.  At all other times, a member 
of the National Guard serve solely as a member of the State 
militia under the command of a state governor.  To have basic 
eligibility as a veteran based on a period of duty as a 
member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service under 38 U.S.C.A. 
§§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen 
and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 
Perpich v. Department of the Defense, 496 U.S. 334, 
110 S.Ct. 2418, 110 L.Ed2d 312 (1990)).




Facts and Analysis  

The Appellant served in the North Carolina Army National 
Guard from February 1985 to February 1995 with one period of 
active duty training from March 1987 to July 1987.  

In April 1994, the Appellant was handling a firearm at home 
and he dropped the gun.  When the gun hit the floor, the gun 
fired and the round hit the Appellant in the right leg, 
specifically, in the tibia. 

Although the Appellant was member of the North Carolina Army 
National Guard in April 1994, service connection based on an 
injury incurred while a member of the Army Reserve is limited 
to an injury incurred during a period of active duty for 
training or during a period of inactive duty training. 

Service connection based on an injury incurred while a member 
of a State National Guard is limited to an injury that was 
incurred when the claimant was ordered into Federal service.  

As the record does not establish that the injury in April 
1994 was incurred during a period of active duty for training 
or during a period of inactive duty training or that the 
Appellant was ordered into Federal service as a member of a 
State National Guard, the Appellant is not legally entitled 
to the benefit sought as a matter of law. 


ORDER

Service connection for residuals of a gunshot wound to the 
right leg is denied.  


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


